DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 23, 2022 has been entered.
 
Information Disclosure Statement
The information disclosure statement filed November 3, 2022 has been submitted for consideration by the Office.  It has been placed in the application file and the information referred to therein has been considered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 8, 912, and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogata (JP Pat Num 2010-055903).  Ogata discloses a crimp (Figs 1-7) that prevents both caulking pieces from opening due to repetitive heating expansion and cooling shrinkage (abstract).   With respect to claim 1, Ogata discloses a crimp (10, Fig 1) comprising a crimp barrel (31) having a first side wall (31B) and a second side wall (31A), wherein the first side wall (31B) has a self- locking wing (34) and the second side wall (31A) has a self-locking hooked pocket (36) defining a pocket opening closed about its perimeter (Figs 5-6), wherein the self-locking wing (34) is adapted to extend through the pocket opening and lock with the self-locking hooked pocket (36, Paragraph 20).   With respect to claim 3, Ogata discloses the crimp (10), wherein the self-locking wing (34) and the self-locking hooked pocket (36) extend up to a base (30A) of the crimp (10) from which the first side wall (31B) and the second side wall (31A) extend (Figs 5-6).   With respect to claim 4, Ogata discloses that the self-locking wing (34) has an entry chamber (Fig 5-6).  With respect to claim 5, Ogata discloses that the self-locking hooked pocket (36) has an entry guide (Fig 6) in a front side and a rear side of the self-locking hooked pocket (36, Fig 6).   With respect to claim 8,  Ogata discloses that the crimp barrel (10) is a F-crimp wire barrel (Fig 1).   With respect to claim 9,  Ogata discloses a method for producing a crimp connection (Figs 1-3), comprising providing a crimp barrel (31) having a first side wall (31B) and a second side wall (31A), wherein the first side wall (31B) has a self- locking wing (34) and the second side wall (31A) has a self-locking hooked pocket (36) defining a pocket opening closed about its perimeter (Figs 5-6), and bending the crimp barrel (31) around the plurality of wires (41) to insert the self-locking wing (34) through the pocket opening (36) and lock the self-locking wing (34) with the self-locking hooked pocket (36, Figs 5-6).   With respect to claim 11, Ogata discloses a method wherein the self-locking wing (34) have an entry chamber (Figs 5-6).  With respect to claim 12, Ogata discloses a method wherein the crimp (31), wherein the self-locking wing (34) and the self-locking hooked pocket (36) extend up to a base (30A) of the crimp (10) from which the first side wall (31B) and the second side wall (31A) extend (Figs 5-6).  With respect to claim 14,  Ogata discloses a method wherein the crimp barrel (31) is a F-crimp wire barrel (Fig 1).   With respect to claim 15, Ogata discloses a crimping device (51, Fig 5), comprising a crimp tooling member (i.e. left and right 52) having a profile for crimping a crimp (10) including a crimp barrel (31) having a first side wall (31B) and a second side wall (31A), wherein the first side wall (31B) has a self- locking wing (34) and the second side wall (31A) has a self-locking hooked pocket (36) defining a pocket opening closed about its perimeter (Figs 5-6), wherein the profile aligns operationally during crimping with a front portion and a rear portion of the first side wall (31B) and the second side wall (31A, Paragraph 23, Fig 5) and is adapted to bend the crimp barrel (31) to insert the self-locking wing (34) through the pocket opening (36) and lock the self-locking wing (34) with the self-locking hooked pocket (36, Figs 5-6). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-7, 13, 16, & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ogata (JP Pat Num 2010-055903).  Ogata discloses a crimp (Figs 1-7) that prevents both caulking pieces from opening due to repetitive heating expansion and cooling shrinkage (abstract), as disclosed above with respect to claims 1 & 9. Specifically, with respect to claim 17, Ogata discloses the pocket opening (36) comprising a generally rectangular opening (Figs 5-6).
	However, Roberts doesn’t necessarily disclose the self-locking hooked pocket being bent at an angle of 180 degrees (claim 6), nor the self-locking hooked pocket is bent at an angle of 120 degrees (claim 7), nor the method wherein the self-locking hooked pocket is bent at an angle of 180 degrees or 120 degrees (claim 13), nor the at least one dimension of the pocket opening is greater adjacent a front side or rear side of the second side wall than a corresponding dimension of a remaining portion of the pocket opening (claim 16).
	With respect to claims 6, 7, and 13, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the crimp of Roberts to comprise the self-locking hooked pocket is bent at an angle of 180 degrees or 120 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	With respect to claim 16, it would have been obvious to one having ordinary skill in the art of cables at the time the invention was made to modify the crimp of Ogata to comprise at least one dimension of the pocket opening is greater adjacent a front side or rear side of the second side wall than a corresponding dimension of a remaining portion of the pocket opening since it has been held that a change in form cannot sustain patentability where involved is only extended application of obvious attributes from a prior art.  In re Span-Deck Inc. vs. Fab-Con Inc. (CA 8, 1982) 215 USPQ 835.
Claims 2, 10, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ogata (JP Pat Num 2010-055903) in view of Roberts (Pat Num 3,404,368).  Ogata discloses a crimp (Figs 1-7) that prevents both caulking pieces from opening due to repetitive heating expansion and cooling shrinkage (abstract), as disclosed above with respect to claim 1.  Specifically, with respect to claims 2 & 10, Ogata discloses a method wherein the crimp (31), wherein the self-locking wing (34) of the first side wall (31B) is a first self- locking wing (34, Paragraph 20) and the self-locking hooked pocket (35) of the second side wall (31A) is a first self-locking hooked pocket (35, Paragraph 20), wherein the first side wall (31B) has a second self-locking hooked pocket (36) and the second side wall (31A) has a second self-locking wing (33), wherein the second side wall (31A) is cross locked with the first side wall (31B) by bending (Paragraph 20).
	However, Ogata doesn’t necessarily disclose the crimp comprising a first slot arranged between and separating the first self-locking wing and the second self-locking pocket and a second slot arranged between and separating the second self-locking wing and the first self-locking hooked pocket (claim 2), nor the method, wherein the self-locking wing of the first side wall is a first self-locking wing and the self-locking hooked pocket of the second side wall is a first self-locking hooked pocket, the first side wall has a second self-locking hooked pocket and the second side wall has a second self-locking wing, the second side wall is cross locked with the first side wall in the bending step (claim 10), nor the pocket opening being defined by a curved portion of the second side wall (claim 18), nor the curved portion of the second sidewall tapering in thickness approaching a free end thereof (claim 19), nor the curved free end of the self-locking wing tapers in width and thickness (claim 20).
	Roberts teaches a crimp (Figs 1-7) that provides having increased tensile strength (Col 1, lines 57-58), while also maintaining excellent mechanical and electrical conduction (Page 3, lines 32-36).   With respect to claims 2 & 10, Roberts teaches a crimp (C, Fig 1) comprising a crimp barrel (1a) having a first side wall (located at left 4) and a second side wall (located at right 4), wherein the first side wall (located at left 4) has a self- locking wing (2) and the second side wall (located at right 4) has a self-locking hooked pocket (regions adjacent 2’s), wherein the self-locking wing (2) is adapted to lock with the self-locking hooked pocket (regions adjacent 2’s, Col 3, lines 5-12), wherein the self-locking wing (region adjacent the 2’s) of the first side wall (located at left 4) is a first self- locking wing (Col 3, lines 5-12) and the self-locking hooked pocket (regions adjacent 2’s) of the second side wall (located at right 4) is a first self-locking hooked pocket (Col 3, lines 5-12), wherein the first side wall (located at left 4) has a second self-locking hooked pocket (regions adjacent 2’s) and defines a first slot (two top slots, not numbered, Fig 7) arranged between and separating the first self-locking wing (2) and the second self-locking hooked pocket (region adjacent the 2’s) and the second side wall (located at right 4) has a second self-locking wing (2, Fig 1) and defines a second slot (two bottom slots, not numbered, Fig 7) arranged between and separating the second self-locking wing (2) and the second self-locking hooked pocket (region adjacent the 2’s), wherein the second side wall (located at right 4) is cross locked with the first side wall (located at left 4, Fig 2).  With respect to claims 18-20, Roberts teaches the pocket opening (region adjacent the 2’s) is defined by a curved portion of the second side wall (located at right 4), wherein the curved portion of the second sidewall (located at right 4) tapers in thickness approaching a free end thereof (Figs 1-2), and the curved free end of the self-locking wing (2’s) tapers in width and thickness (Figs 1-2).
	It would have been obvious to one having ordinary skill in the art of cables at the time the invention was made to modify the crimp of Ogata to comprise the slot and wing and pocket configuration as taught by Roberts because Roberts teaches that such a configuration provides a crimp (Figs 1-7) that provides having increased tensile strength (Col 1, lines 57-58), while also maintaining excellent mechanical and electrical conduction (Page 3, lines 32-36).   

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form for the citation of pertinent art in the present case.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MAYO III whose telephone number is (571)272-1978.  The examiner can normally be reached on M-Thurs (5:30a-3:00p) Fri 5:30a-2p (w/alternating Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William H. Mayo III/


William H. Mayo III
Primary Examiner
Art Unit 2847
WHM III
December 15, 2022